Citation Nr: 0604222	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  97-33 595	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
and joint disease of the lumbar spine, including as secondary 
to a service-connected right knee disability.

2.  Entitlement to service connection for a left knee 
disability, including as secondary to a service-connected 
right knee disability.

3.  Entitlement to a rating in excess of 30 percent for post-
total knee replacement (TKR) right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1943 to February 1946.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 1997 rating decision of the Winston-Salem RO.  
Hearings were held before a hearing officer (in January 1998) 
and before the undersigned (via videoconference in August 
1999).  Transcripts of the hearings are of record.  In 
January 2000 the Board reopened the claim of service 
connection for a low back disability, including as secondary 
to a right knee disability and remanded this, as well as the 
other two issues, for additional development.  In a July 2000 
rating decision, the RO awarded an increased 30 percent 
rating for the right knee disability.  The matter remains in 
controversy because the increase did not represent a full 
grant of the benefit sought.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

The issues of entitlement to service connection for a left 
knee disability, including as secondary to a service-
connected right knee disability, and to a rating in excess of 
30 percent for post- TKR right knee disability are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any action 
on his part is required.


FINDING OF FACT

A chronic lumbar spine disorder was not manifested in 
service; arthritis of the lumbar spine was not manifested in 
the first postservice year, and the preponderance of the 
evidence is against a finding that the veteran's current 
lumbar degenerative disc and joint disease is related to his 
service or to his service-connected right knee disability. 
CONCLUSION OF LAW

Service connection for degenerative disc and joint disease of 
the lumbar spine, including as secondary to a service-
connected right knee disability is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

An October 1997 statement of the case (SOC); January 1998, 
May 1999, July 2000, April 2002, and August 2005 supplemental 
SOCs (SSOCs); and letters in May 1997, November 2001, and 
March 2004, all provided at least some VCAA-type notice, 
i.e., of what the evidence showed, the criteria for 
establishing service connection, and the bases for the denial 
of the claim.  May 1997, November 2001, and March 2004 
letters outlined the appellant's and VA's responsibilities in 
developing evidence to support the claim, advised him of what 
type of evidence would be pertinent to the claim, and advised 
him to identify evidence for VA to obtain and specifically 
(See March 2004 letter at p. 1) to submit any evidence in his 
possession pertaining to the claim.  In July 2002, he 
informed the RO that he had no additional evidence to submit.

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Here, the initial 
adjudication preceded enactment of the VCAA.  The appellant 
was provided content-complying notice, as discussed above.  
He has had ample time to respond, and the claim was 
subsequently readjudicated.  See August 2005 SSOC.  

Regarding the duty to assist, all available pertinent medical 
evidence identified by the veteran has been obtained, to the 
extent possible.  He has been afforded VA examinations.  The 
Board is satisfied that the RO has complied with VA's duty to 
assist the veteran in the development of facts pertinent to 
this claim.  He is not prejudiced by the Board's proceeding 
with appellate review of the merits of the claim at this 
time.  Mayfield v. Nicholson, 19 Vet. App. 103(2005). 

II. Factual Background

The veteran's service medical records include a February 1943 
entrance examination report that does not contain any 
complaints, findings, or diagnoses related to the lumbar 
spine.  Examination of the musculoskeletal system was normal.  
In April 1945, the veteran was treated after he twisted his 
right knee while carrying a bucket of coal.  In August 1945, 
he was hospitalized for possible spinal meningitis.  His 
complaints included a stiff back and pain in the lumbar 
region.  Lumbar and sacroiliac joint X-rays were normal.  On 
February 1946 separation examination, there were no 
complaints, findings, or diagnoses pertaining to the lumbar 
spine.  Musculoskeletal system evaluation revealed no 
defects.
A statement from E. R., M.D., indicates the veteran was 
treated from July 1955 to October 1955 for problems with his 
lower back after being on his feet, bending, or walking for 
more than one hour.  The lower back was very weak, and 
dislocated. There were no actual treatment records due to a 
fire.

A July 1957 x-ray of the veteran's lumbar spine revealed 
compression deformities of L-1 and L2, and nucleus pulposus 
erosion.  A history of backache was noted.

An August 1958 VA clinical record reflects that examination 
of the back was negative.  

An April 1959 x-ray report of the lumbosacral spine revealed 
a slight curve to the left; no other abnormality was found.  

Hospitalization records dated in March 1977 show the veteran 
was admitted with complaints of increasingly severe low back 
pain with intermittent radiation of pain down the right leg 
for the past three to four weeks.  He also complained of 
occasional numbness and tingling.  X-rays of the lumbosacral 
spine revealed hypertrophic osteoarthritic changes.  The 
final diagnosis was osteoarthritis of the lumbar spine, L3-L4 
area with radicular pain in the right leg.  He was 
hospitalized again in March 1978 with similar complaints of 
two to three weeks' duration.  X-rays of the lumbosacral 
spine revealed curvature changes associated with muscle spasm 
and osteoarthritis of the lumbosacral spine and sacroiliac 
joints, unchanged in magnitude since March 1977.  The final 
diagnosis was osteoarthritis of the lumbar spine with acute 
myositis.  

November 1994 lumbar spine x-rays revealed mild to moderate 
degenerative joint disease.  A March 1996 VA treatment record 
reflects that the veteran was seeking a change in pain 
medication.  The assessment included degenerative joint 
disease of the lumbosacral spine.  Progress notes dated in 
January 1997 include an impression that the veteran's low 
back pain was secondary to degenerative joint 
disease/degenerative disc disease.  

In January 1998, the veteran testified during a personal 
hearing that he injured his back at the same time that he 
injured his knee in service, but was never treated.  He also 
testified that his back became progressively worse since his 
separation from service, and that he has never had any other 
back injury. 

An April 1998 treatment record shows that the veteran 
complained that his back was bothering him.  He reported an 
old back injury.  

A June 1999 VA medical record notes the veteran's complaints 
pertaining to his back.  

In August 1999, the veteran testified at a videoconference 
hearing that his back had worsened as his right knee had 
worsened.  He claimed that his gait due to his knee had 
affected his back.  He reported that a physician at the 
Asheville VA medical facility told him that it was possible 
that his back disorder was related to his knee disorder.  His 
wife testified that she saw him fall several times due to 
knee weakness.  

A February 2000 VA outpatient treatment record reveals that 
the veteran complained of lumbar pain.  He reported that he 
injured his right knee and back in service.  The assessment 
was chronic lumbar pain - probably aggravated by knee 
condition.

On April 2000 VA examination, the examiner reviewed the 
veteran's medical records.  The veteran reported an onset of 
back problems shortly after his injury in service.  He 
reported that his back gradually worsened and became 
problematic in the 1970s.  The diagnosis was severe 
degenerative joint disease of the lumbar spine with 
degenerative disc disease at L5-S1.  Based on an interview 
with the veteran, examination, and review of medical records, 
the physician opined that there was no causal relationship 
between the veteran's right knee disability and his lumbar 
spine disorder.  The examiner explained that the veteran's 
lumbar spine disorder was degenerative in nature, due to time 
and inherent tendency for the condition in most cases.  In 
addition, there was a report showing a similar condition in 
the veteran's cervical spine even though there was no claimed 
trauma to this area.  It was also noted that an August 1958 
VA Discharge Summary noted an examination of the back was 
negative.  The only evidence of record against the 
physician's conclusion was the compression deformity at L1 
and L2 on 1957 x-rays of the lumbar spine.

On January 2001 VA examination, the veteran reported that he 
had meningitis in service and that his back injury coincided 
with his knee injury.  He was not aware of any major injuries 
other than in the military to account for the progressive 
debility in back function over the years.  The diagnosis was 
degenerative joint disease with arthritis of the lumbar 
spine.  The physician indicated that the claims file was 
reviewed.  The veteran reported that he had acute back pain 
after an injury in service.  The physician concluded that 
this would seem to indicate that increased manifestations of 
"back pain and debility began approximately due to the 
service-connected debility in which he sustained a knee 
injury".  Medical considerations that supported the opinion 
of increased manifestations due to injury were the 
proximately related pain in his back to the original injury 
in service and the significant degenerative changes seen on 
the x-rays now with the gradual progression of the symptoms 
of back pain and debility since 1944, at the time of the 
injury.  He also noted that since post-traumatic arthritis 
was manifested more in the veteran's elderly years, it was 
very hard using his past records to follow the time-line from 
his original injury to the present as far as anything else 
having caused an acute exacerbation of his condition other 
than his gradual progression of arthritis related to general 
wear-and-tear and the general aging process under the 
conditions that he had with the original injury in 1944 to 
his back and knee.  

Records of July 2001 to November 2002 VA treatment note back 
pain complaints.  

In April 2002, the veteran's representative submitted a chart 
of the nervous system.  

The report of a January 2005 VA examination does not note any 
new back complaint.  The physician reviewed the entire claims 
file and provided a detailed account of the veteran's medical 
history.  She opined that while there was degenerative disc 
disease of the lumbar spine, she could find no documentation 
to support service connection.

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Arthritis is a chronic disease which may be presumptively 
service connected if manifested to a compensable degree in 
the first postservice year.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection shall be granted for any disability which 
is proximately due to, the result of, or for the degree of 
aggravation caused by, a service-connected disease or injury.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

Degenerative disc and joint (arthritis) disease has been 
diagnosed.  While the veteran had some acute low back 
complaints in service (associated with a suspected bout of 
meningitis), these resolved, and his back was normal on 
service separation examination.  As there is no evidence that 
arthritis of the low back was manifested in the first 
postservice year, service connection for the veteran's 
current low back disability on the basis that it became 
manifest in service and persisted, or on a presumptive basis 
(for arthritis as a chronic disease), is not warranted.

To warrant direct service connection in these circumstances, 
the evidence must show that the veteran's current low back 
disability is related to an event, injury, or disease in 
service.  There is conflicting evidence in this matter.  A 
January 2001 VA examiner appears to have linked the veteran's 
current lumbar spine disability to the incident when he 
injured his knee in service, indicating that increased 
manifestation of "back pain and debility began approximately 
due to the service-connected debility in which he sustained a 
knee injury".  However, this opinion lacks probative value 
because the examiner relied (it appears entirely) on the 
veteran's reported history, which is inconsistent with 
contemporaneous recorded data.  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  
The veteran's allegation that he injured his back at the same 
time he sustained a knee injury in service is inconsistent 
with service records, which do not show low back complaints 
at the time of the twisting right knee injury in April 1945; 
do not show any low back injury in service; and do show that 
musculoskeletal evaluation at separation revealed no defects, 
and that the veteran had no physical complaints at the time.  
Notably, the veteran reported to the examiner that his knee 
injury in service was a "baseball" related injury; 
contemporaneous records show it occurred while he was 
carrying a bucket of coal.  The only lumbar complaints noted 
in service were in August 1945, when the veteran was being 
treated for suspected spinal meningitis.  No underlying 
lumbar pathology was noted at the time, and the complaints 
resolved.  A January 2005 VA examiner indicated that she 
thoroughly reviewed the claims file and (in essence) did not 
find any documentation to support the claim that the low back 
disability is related to service.  Consequently, the 
preponderance of the evidence is against a finding of direct 
service connection for the low back disability.

The veteran's reopened claim seeking service connection for 
his low back disability is premised essentially on an 
alternate, secondary service connection, theory of 
entitlement.  He claims that his low back disability is 
proximately due to his service connected right knee 
disability.  

To establish secondary service connection, three threshold 
requirements must be met:  1.) There must be competent 
evidence (a medical diagnosis) of the disability for which 
service connection is sought.  2.) There must be a disability 
which is already service connected.  3.) There must be 
competent evidence that establishes that the disability for 
which service connection is sought was caused or aggravated 
by the service-connected disability.  
There is ample evidence of current low back disability.  The 
record shows diagnoses of degenerative joint and disc 
disease.  Service connection has been established for post-
TKR right knee disability; so the second of the above-listed 
requirements is also met.  What must still be shown to 
establish secondary service connection is that the right knee 
disability caused or aggravated the low back disability.  The 
preponderance of the evidence is against such finding.  
Etiology of a disability is, in large measure, a medical 
question.  While a March 2000 clinical record notes that the 
veteran's low back complaints are "probably aggravated by 
knee condition", that notation is not accompanied by any 
explanation/rationale.  An April 2000 consulting physician 
who examined the veteran, interviewed him, and reviewed 
"about 100 pages of medical records" that were forwarded, 
concluded that there was no causal relationship between the 
veteran's right knee injury and his present back condition.  
The rationale included that that the veteran's back 
disability was degenerative in nature; and that the veteran 
had similar findings in his neck (and had not alleged a neck 
injury)  Finally, a January 2005 VA examiner reviewed the 
entire chart, and concluded she could find no documentation 
for finding service connection for the low back disability.  
While this conclusion was not fully explained, it is 
consistent with, and supportive of, the more detailed April 
2000 examination report.  Considering all the competent 
evidence (medical opinions) in totum, it is apparent that the 
evidence against the veteran's claim, i.e., suggesting that 
the veteran's service connected right knee disability and the 
claimed back disability are unrelated, is based on a more 
thorough review of the record, is better supported by 
explanation of rationale, and is more probative.  The 
veteran's belief that his low back disability is due to his 
service-connected right knee disability is not competent 
evidence, as he is a layperson, untrained in determining 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Accordingly, the preponderance of the 
evidence is also against the secondary service connection 
theory of entitlement to this benefit sought.  


ORDER

Service connection for lumbar degenerative disc and joint 
disease, including as secondary to service-connected post-TKR 
right knee disability is denied.
REMAND

In January 2005 the veteran underwent a right knee TKR 
procedure.  An August 2005 rating decision awarded a one year 
schedular 100 percent post-TKR rating, with a 30 percent 
rating resuming February 1, 2006.  The veteran has not had a 
comprehensive VA orthopedic examination of his right knee (of 
record) since the TKR procedure, and the current record is 
inadequate to rate the disability under the Code 5055 
criteria, which now apply.  Furthermore, post-TKR treatment 
records might shed additional light on the status of the 
right knee disability, and should be secured.  

As to the claim seeking secondary service connection for a 
left knee disability, relevant evidence (the report of a 
January 2005 VA examination which includes the physician's 
opinion regarding a nexus between the veteran's service 
connected right knee disability and the left knee disability 
for which service connection is sought) has been added to the 
record since the RO last reviewed this matter (in the April 
2002 SSOC).  (An August 2005 SSOC discussed this record as it 
pertained to the low back disability claim, but not as it 
pertained to the left knee disability claim.)  Since the 
veteran's representative declined to waive initial RO review 
of this evidence, the Board has no choice but to return the 
record to the RO for initial consideration of the additional 
evidence.  See Disabled American Veterans et. al. v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 
2003).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain from the 
Asheville VAMC copies of the complete 
records of treatment the veteran has 
received for his right knee disability 
since November 2002.  Of particular 
interest are  records of treatment after 
the January 2005 TKR which have not 
already been associated with the claims 
file.

2.  The RO should then arrange for the 
veteran to be examined by an orthopedic 
specialist to determine the severity of 
his post-TKR right knee disability.  The 
claims folder must be reviewed by the 
examiner.  The examiner must specifically 
note whether there is post-TKR residual 
severe painful motion or weakness; and if 
there are such manifestations to a lesser 
degree, they should be described in 
detail.  All post-TKR impairment of 
function must be described in detail.  
The examiner must explain the rationale 
for all opinions given.

3.  The RO should then readjudicate these 
two claims (review of the claim of 
secondary service connection for a left 
knee disability specifically encompassing 
the January 2005 examiner's opinion).  If 
either claim remains denied, the RO 
should issue an appropriate SSOC, and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


